United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-1267
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Ryan Matone

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                          Submitted: September 29, 2021
                             Filed: October 12, 2021
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Ryan Matone pleaded guilty to possession with intent to distribute
methamphetamine and received a 151-month prison sentence. See 21 U.S.C.
§ 841(a)(1), (b)(1)(B). As part of the plea agreement, he waived the right to appeal
his conviction and sentence, except for certain circumstances that are absent here.
In an Anders brief, Matone’s counsel raises the district court’s 1 denial of a motion
to suppress and the substantive reasonableness of the sentence as potential issues on
appeal. See Anders v. California, 386 U.S. 738 (1967).

        Upon careful review, we conclude that the waiver is both enforceable and
applicable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing
this issue de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en
banc) (explaining that an appeal waiver will be enforced if the defendant knowingly
and voluntarily entered into the plea agreement and the waiver, the appeal falls
within the scope of the waiver, and it would not result in a miscarriage of justice).
We have also independently reviewed the record and conclude that no other non-
frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). Accordingly,
we dismiss the appeal and grant counsel permission to withdraw.
                         ______________________________




      1
        The Honorable Susan O. Hickey, Chief Judge, United States District Court
for the Western District of Arkansas.

                                         -2-